Citation Nr: 1634752	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-00 239A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from September 26, 2005, to November 24, 2007.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD, from February 1, 2008.

3.  Entitlement to a total disability rating based on unemployability (TDIU) due to service-connected PTSD, from September 26, 2005, to November 24, 2007, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION


The Veteran had active military service from January 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for PTSD, effective September 26, 2005 (the date of the claim for service connection). In May 2006, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned. In December 2007, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2008.

During the pendency of this appeal, in an April 2007 rating decision, the RO granted a higher, initial 30 percent rating for PTSD from September 26, 2005. Later, in an August 2008 rating decision, the RO granted a temporary, 100 percent rating during a period of hospitalization from November 25, 2007, to January 31, 2008 (see 38 C.F.R. § 4.29), and thereafter continued a 30 percent rating for PTSD from February 1, 2008. As higher ratings for this disability are assignable before November 25, 2007, and after February 1, 2008, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to evaluation of his  PTSD as encompassing the first and second matters as set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a May 2009 rating decision, the RO denied a TDIU. The Veteran did not appeal that decision.

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In December 2009, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence. After completing the requested development, the AOJ continued to deny the claims (as reflected in a May 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In a decision dated January 2012, the Board denied the Veteran's claim for a rating greater than 30 percent for PTSD for the period prior to November 25, 2007, and from February 1, 2008. The Veteran subsequently appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court). By a November 2012 order, the Court remanded the claims to the Board pursuant to the terms of a Joint Motion for Remand.

In December 2012, the Veteran's attorney submitted evidence that included an opinion that the Veteran is unemployable due to service-connected PTSD, which  was deemed to raise the matter of the Veteran's entitlement to a TDIU due to PTSD as a component of his claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an April 2013 decision, the Board granted the Veteran a higher, 70 percent rating for PTSD and a TDIU, each effective February 1, 2008, and remanded the claims for an initial rating for PTSD in excess of 30 percent from September 26, 2005, to November 24, 2007, and for a  rating for PTSD in excess of 70 percent from February 1, 2008, as well as the claim for a TDIU due to PTSD from September 26, 2005, to November 24, 2007.

In a decision issued on June 10, 2016, the Board granted in part the Veteran's claim for an increased initial rating for PTSD, assigning an initial 50 percent rating from September 26, 2005, to November 24, 2007.  In that decision the Board also denied the Veteran's claim for a rating in excess of 70 percent from February 1, 2008, and again remanded his claim for a TDIU due to PTSD from September 26, 2005, to November 24, 2007.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that it contains records of the Veteran's ongoing treatment with VA providers.  Otherwise, the documents are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

As noted in the Introduction, in a June 10, 2016 decision, the Board partially granted the Veteran's claim for a higher initial rating for PTSD, assigning an initial 50 percent rating from September 26, 2005, to November 24, 2007.  In that decision the Board also denied the Veteran's claim for a rating in excess of 70 percent from February 1, 2008, and again remanded his claim for a TDIU due to PTSD from September 26, 2005, to November 24, 2007.  

However, prior to the issuance of the June 2016 decision, the Board sent the Veteran a letter on March 15, 2016, informing him that he had 90 days or until the Board issued a decision in his appeal, whichever came first, to submit additional argument or evidence, if he wished to do so.  On May 27, 2016-which was within 90 days of the Board's March 15 letter and before the issuance of the Board's decision-the Veteran's attorney submitted a request to the Board for an extension of 60 days to allow for additional time to obtain medical evidence relevant to his claims.  Although the Board received the request on May 31, 2016, it was not actually uploaded to the Veteran's electronic VBMS file until after the decision was issued on June 10, 2016.  As the extension the request was not ruled upon prior to the issuance of the Board's decision, the Veteran was denied due process of law.

Accordingly, the June 10, 2016, Board decision addressing the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, from September 26, 2005, to November 24, 2007; entitlement to a disability rating in excess of 70 percent for PTSD, from February 1, 2008; and entitlement to a TDIU due to service-connected PTSD, from September 26, 2005, to November 24, 2007, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is vacated.



	                        ____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


